George, J.
Where no error of law is complained of which must finally govern the ease, no final judgment can be rendered on a petition for certiorari, except in a case in which the evidence is undisputed and where there can be but one legal verdict or judgment, under the evidence. Civil Code (1910), § 5201. The judge of the superior court did not err in remanding this case for a.new trial, and in refusing to render a final judgment, the evidence being in dispute.

Judgment affirmed.


Wade, O. J., and Inihe, J., concur.